Citation Nr: 0310913	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate cancer.

2.  Entitlement to service connection for impotence secondary 
to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1955 and from January 1960 to December 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's claims of service 
connection for residuals of prostate cancer due to herbicide 
exposure and impotence secondary to prostate cancer.  In 
September 2000, the Board remanded the veteran's appeal for 
further evidentiary development.  


REMAND

The veteran maintains that his prostate cancer and subsequent 
impotence were caused by exposure to herbicides while serving 
in the Republic of Vietnam.  It is also requested that the 
veteran be afforded the benefit of the doubt.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, in February 2002, the Board undertook additional 
development with respect to the issues currently on appeal 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  In connection with this development, the Board 
obtained and associated with the claims file the veteran's 
service personnel records, treatment records from Keesler Air 
Force Base, and a VA examination report that contains medical 
opinions as to the origins and etiology of the veteran's 
prostate cancer and impotence.  At this time, the veteran 
also filed with the Board page 5 of a November 1976 document 
entitled Report on Individual that noted that the veteran was 
awarded the Vietnam Service Medal.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained additional service personnel records, treatment 
records and a VA medical examination, in light of the Federal 
Circuits' decision, the case must be remanded.

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should, among other 
things, undertake all necessary actions to insure that the 
veteran is provided adequate notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2002) and obtaining any outstanding evidence that was asked 
for by the Board in its September 2000 remand but not as yet 
obtained by the RO or the Board.  See 38 U.S.C.A. § 5107A 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not satisfied, the Board itself errs 
in failing to ensure compliance).  

As to the outstanding evidence, the Board notes that, while 
the veteran has repeatedly claimed to have served in the 
Republic of Vietnam, the evidence of record does not support 
such claims.  Moreover, while the Board has undertaken most 
of the developed first requested in its September 2000 
remand, there remains outstanding development that needs to 
be undertaken by the RO.  

Specifically, in a May 1998 statement, the veteran averred 
that from April to September 1972 he was delegated to duties 
in Southeast Asia to facilitate equipment and supply removal 
from Da Nang, Vietnam to other locations in the Republic of 
Vietnam and for forwarding to out of country sites in 
Thailand and elsewhere.  He stated that he was assigned from 
Japan and returned to Japan on completion of his assignment.  
Thereafter, in his April 1999 notice of disagreement and May 
1999 substantive appeal, the veteran asserted that his DD-214 
demonstrated that he received the Republic of Vietnam 
Campaign Medal and that that medal was awarded for time 
served in Southeast Asia.  He added that there were no 
official orders for that award.  He also contended that his 
Officer Effectiveness Reports (OERs) demonstrated that he had 
served on temporary duty (TDY) from April to September 1972.

However, a review of the record on appeal which includes the 
veteran's DD 214, his service personnel records, OERs, and 
numerous requests to the National Personnel Records Center 
(NPRC) to verify the veteran's service in the Republic of 
Vietnam have not confirmed the veteran's claim that he was 
TDY to the Republic of Vietnam from April to September 1972.

Specifically, the veteran's Form DD 214 indicates that he was 
awarded the Republic of Vietnam Campaign Medal and indicates 
that he served in Indochina or Korea for 100 days after 
August 5, 1964.  However, since the Republic of Vietnam 
Campaign Medal can be awarded without actual service in the 
Republic of Vietnam and the DD 214 doesn't specifically say 
where in Indochina or Korea the veteran served, neither 
support the veteran's claim.  (Parenthetically, the Board 
notes that the Republic of Vietnam Campaign Medal (RVCM) is 
awarded to those personnel who (1) served in Vietnam for 6 
months during wartime; or, (2) served outside the 
geographical limits of Vietnam and contributed direct combat 
support to the Republic of Vietnam Armed Forces for 6 months; 
or, (3) served in the Republic of Vietnam or outside its 
geographical limits, while contributing direct combat support 
to the Republic of Vietnam Armed Forces, for less than 6 
months but were wounded, captured, or killed; or, (4) were 
assigned in Vietnam on January 28, 1973, and had served at 
least 60 days in Vietnam during the period from January 29, 
1973, to March 28, 1974.  See Air Force Regulation 900-48, 6-
36.)  Similarly, while the veteran, in May 2003, filed with 
the Board page 5 of a November 1976 document entitled Report 
on Individual that noted that he had been awarded the Vietnam 
Service Medal, the Board notes that this award can also be 
awarded without actual service in the Republic of Vietnam.  
(Parenthetically, the Board notes that the Vietnam Service 
Medal (VSM) is awarded to those personnel who meet one of the 
following qualifications:  (1) be attached to or regularly 
serve for 1 or more days with an organization participating 
in or directly supporting military operations in the Republic 
of Vietnam; or (2) be attached to or regularly serve for 1 or 
more days aboard a Naval vessel directly supporting military 
operations in the Republic of Vietnam; or (3) actually 
participate as a crewmember in one or more aerial flights 
into airspace above Vietnam and contiguous waters directly 
supporting military operations; or (4) serve on temporary 
duty for 30 consecutive days or 60 nonconsecutive days in 
Vietnam or contiguous areas, except that the time limit may 
be waived for personnel participating in actual combat 
operations.  Additionally, the Board notes that the service 
medal was awarded to all members of the armed forces who 
service in Vietnam and contiguous waters and airspace between 
3 July 1965 and 28 March 1973 as well as to personnel serving 
in Thailand, Laos or Cambodia in direct support of operations 
in Vietnam during the same time period.  See Department of 
Defense Manual 1348.33-M, Manual of Military Decorations and 
Awards, para. C6.6 (September 1996).)

Moreover, a review of the veteran's service personnel 
records, which records included the veteran's OERs, show the 
veteran's only foreign service was in Hawaii from October 
1952 to August 1955, in Greenland from October 1963 to 
October 1964, and in Japan from July 1970 to October 1972.  
Furthermore, both April 1998 and May 2003 statements from the 
National Personnel Records Center (NPRC) report that the 
veteran's service personnel records do not indicate service 
in the Republic of Vietnam.

Similarly, while service medical records note on two 
occasions that the veteran served in Thailand, these records 
do not show the veteran service in the Republic of Vietnam.  
See service medical records dated on July 6, 1972 (notes that 
the veteran had recently returned to Japan from Thailand) and 
July 12, 1972 (notes that the veteran was in Japan from 
temporary duty in Thailand and was returning to Thailand in 
the morning).

Therefore, on remand, the RO should undertake all appropriate 
steps to verify the veteran's claim of having served in the 
Republic of Vietnam from approximately April to September 
1972 as first requested by the Board in its September 2000 
Remand.  Given the Board's earlier remand directions as well 
as the subsequent Board development, this development should 
include obtaining and associating with the record copies of 
the veteran's Leave and Earning Statements from the Defense 
Finance and Accounting Service (DFAS) for the time period in 
question, contacting the Air Force Military Personnel Center 
to obtain information as to how it was determined that the 
veteran qualified for the RVCM and the VSM, and contacting 
the NPRC and requesting unit rolls for the 475th AB Wing, 
Yokota Air Base Japan from July 1970 to October 1972.  See 
38 U.S.C.A. § 5107A (West 2002); Stegall v. West, 
11 Vet. App. 268 (1998).

In view of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO is asked to send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claims for 
service connection for prostate cancer 
and impotence.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

2.  As part of VA's duty to assist, the 
RO should undertake the following 
actions:
a.  The veteran should be contacted 
and provided an opportunity to 
supplement the record on appeal with 
any relevant evidence.   
b.  The veteran should be contacted 
and asked if he had filed a claim 
for Social Security Administration 
(SSA) disability benefits because of 
his claimed disabilities.  If he 
responds in the affirmative, copies 
of all of the veteran's records on 
file with the SSA must be obtained.
c.  Contact DFAS (available at 
http://www.dfas.mil/) and request 
copies of the veteran's Leave and 
Earning Statements for April to 
September 1972.
d.  Contact the Air Force Military 
Personnel Center (AFMPC/DPMASA), 
Randolph Air Force Base, TX 78150-
6001, or any other appropriate 
agency within the Air Force, and ask 
that it provide answers to the 
following questions and/or the 
following information:
i.  How was it determined that 
the veteran qualified for the RVCM 
and VSM
ii.  Any available information 
which would assist in verifying the 
veteran's claim that he served 
temporarily in the Republic of 
Vietnam even though not officially 
stationed there.  
iii.  Any daily or other 
reports similar to Morning Reports 
used in the other services (but 
discontinued by the Air Force in 
1964) to reflect daily personnel 
actions or personnel duty stations, 
or whether there would be records of 
the veteran's transportation on 
temporary duty assignments.  
iv.  How it was determined that 
the veteran had service in Indochina 
or Korea. 
e.  Contact the NPRC and request 
unit rolls for the 475th AB Wing, 
Yokota Air Base Japan, for July 1970 
to October 1972, to include any 
temporary duty orders and finance 
and accounting documents, that would 
verify the veteran's claim that he 
served TDY in the Republic of 
Vietnam. 
f.  If any of the above records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the 
records that we were unable to 
obtain, including what efforts were 
made to obtain them.  Also inform 
the veteran that VA will proceed to 
decide his appeal without these 
records unless he is able to submit 
them.  Allow an appropriate period 
of time within which to respond.  
(Note:  As to the search for service 
department records and SSA records, 
under 38 U.S.C. § 5103A(b)(3), VA is 
obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain those records would be 
futile.")

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO should again readjudicate the 
claims and should consider all of the 
additional information and/or evidence 
that has been associated with the claims 
file since the issuance of the June 2001 
supplemental statement of the case.  If 
any of the determinations remain adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken, to include 
all pertinent evidence received since the 
June 2001 supplemental statement of the 
case, and the applicable law and 
regulations governing the claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

